Citation Nr: 0800899	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-22 103	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 18, 2002, rating decision which denied the veteran's 
claim for service connection for glaucoma.

(The veteran, the moving party, also filed an application to 
reopen a previously denied claim for service connection for 
glaucoma; that application is the subject of a separate Board 
decision.)


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran, the moving party, had active service from 
December 1979 to May 1984.  He filed a statement in July 2005 
which has been accepted as a motion to revise or reverse, on 
the basis of CUE, a July 18, 2002, rating decision, wherein 
the RO denied a claim for service connection for glaucoma.  
See 38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.1400, 20.1403 (2007).

FINDINGS OF FACT

1. In a July 2002 rating decision, the RO denied the 
veteran's claim for service connection for glaucoma; although 
the veteran timely disagreed with this decision, no appeal 
was perfected.

2.  The July 2002 rating decision denying service connection 
for glaucoma was adequately supported by the evidence then of 
record.

3.  The veteran has failed to establish any error of fact or 
law in the July 2002 rating decision.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on CUE have not been met, the motion must 
be dismissed without prejudice to refiling.  38 C.F.R. § 
3.105(a) (2007); Simmons v. Principi, 17 Vet. App. 104 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). This law redefines 
the obligations of VA to the appellant with respect to claims 
for VA benefits.

The U. S. Court of Appeals for Veterans Claims (Veterans 
Court) has held that reversal or revision of prior decisions 
due to CUE is not a claim but a collateral attack on a prior 
decision.  Thus, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).
Factual Background 

In a July 2002 rating decision, the RO denied, in pertinent 
part, the veteran's claim for service connection for 
glaucoma.  The RO determined that there were no complaints of 
or treatment for glaucoma in the veteran's service medical 
records.  The veteran also had not provided any evidence to 
show that glaucoma had been incurred during service or any 
continuity of glaucoma symptomatology since service.  The RO 
also noted that the veteran's vision was normal during active 
service.  This decision was issued to the veteran on July 22, 
2002.

In a statement on a VA Form 21-4138, dated on May 6, 2003, 
and date-stamped as received at the RO on the same day, the 
veteran disagreed with the July 2002 rating decision with 
respect to the denial of his service connection claim for 
glaucoma.  In response, the RO issued a Statement of the Case 
to the veteran on this issue on September 29, 2003.  There is 
no record of a response from the veteran perfecting a timely 
appeal on this claim.

Analysis

When the veteran filed his CUE claim in July 2005, he 
asserted that an in-service vision test in February 1980, 
which was of record at the time of the July 2002 rating 
decision and showed cupping of discs and severe contraction 
of visual fields, demonstrated that glaucoma was active at 
that time.  The veteran also asserted that the RO had failed 
in the duty to assist by not scheduling him for VA 
examination.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of CUE.  In order 
for a CUE claim to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  Evidence that was not 
of record at the time of the decision cannot be used to 
determine whether CUE occurred.  Porter v. Brown, 5 Vet. App. 
233 (1993).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be clear 
and unmistakable error on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Id. at 43-44.  The 
Veterans Court also held in Fugo that neither a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error. Id. at 44.

Final RO decisions are entitled to a presumption of validity.  
Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The party 
challenging a final RO decision on the basis of CUE bears the 
burden of proving that the decision was based on CUE.  Id. 
See also Pierce v. Principi, 240 F.3d 1348 (2001).

The veteran has argued that, even though glaucoma was not 
diagnosed during active service, since the symptoms of 
glaucoma were present on a vision test conducted in February 
1980, he incurred glaucoma during active service.  He also 
argued that the RO failed to assist him by not scheduling him 
for VA examination, since, in his view, glaucoma was incurred 
during active service (even though it was not diagnosed) and 
his lay testimony, alone, established a continuity of 
glaucoma symptomatology since service separation.  

The Board finds that the veteran's assertions do not rise to 
a valid allegation of CUE.  The veteran's argument that the 
RO should have recognized his in-service eye symptoms as the 
symptoms of glaucoma and then scheduled him for VA 
examination is not a valid allegation of CUE.  The 
determination of whether there is CUE in a rating decision is 
based upon the evidence of record at the time of the 
decision.  The veteran has asserted that it is indisputable 
that glaucoma was incurred during active service; in fact, 
what is indisputable is that, at the time of the challenged 
rating decision in July 2002, there was - and still is - no 
evidence of a diagnosis of glaucoma anywhere in the veteran's 
service medical records.  It is not error to not address a 
disease process that is not identified at the time of the 
rating decision.  The Board finds that the RO did not err in 
the duty to assist the veteran by not scheduling him for VA 
examination; even if it were true, such failure never rises 
to the level of CUE.

Having determined that the veteran's assertions do not raise 
a valid allegation of CUE, the Board must dismiss the 
veteran's motion for revision without prejudice to refiling.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).


ORDER

The motion for revision of the July 18, 2002, rating decision 
on the basis of clear and unmistakable error is dismissed 
without prejudice.



                       
____________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



